Citation Nr: 0818216	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  07-17 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1967 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which, in pertinent part, denied the 
above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claim so that the veteran is afforded 
every possible consideration.  

The veteran contends that he currently has coronary artery 
disease that is etiologically related to and aggravated by 
his service-connected diabetes mellitus.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

A private medical record from M. M. Siddiqui, M.D., dated in 
January 2007, shows that it was indicated that diabetes 
mellitus was an evidence based risk factor for cardiovascular 
complications.  It further suggested that cardiovascular 
complications were the prominent cause of morbidity, and the 
most frequent cause of mortality in type 2 diabetes mellitus.  
Dr. Siddiqui concluded that diabetes remained an independent 
risk factor even after adjusting for other known risk 
factors.  Further, VA outpatient treatment records dated from 
June 2004 to March 2007 show that the veteran was treated 
intermittently for symptoms associated with both coronary 
artery disease and diabetes mellitus.

An opinion has not been provided as to a possible 
relationship between the veteran's service-connected diabetes 
mellitus and his coronary artery disease, to include whether 
the currently diagnosed coronary artery disease was either 
caused by or is aggravated by the service-connected diabetes 
mellitus.  On remand such an opinion should be obtained, 
addressing whether any currently diagnosed coronary artery 
disease is due to the veteran's service-connected diabetes 
mellitus.  Assistance by VA includes obtaining a medical 
opinion when such an opinion is necessary to make a decision 
on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(c)(4) (2007).  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
cardiovascular examination.  The claims 
folder and a copy of this Remand must be 
made available to and be reviewed by the 
examiner in conjunction with conducting 
the examination.  The examination report 
must be annotated that the claims file was 
in fact reviewed in conjunction with the 
examination.  All tests that are deemed 
necessary by the examiner should be 
conducted.

The examiner must opine whether any 
currently diagnosed coronary artery 
disease was either caused by or is 
otherwise aggravated (i.e., permanently 
worsened) by the veteran's service-
connected diabetes mellitus.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail, to 
include the January 2007 letter from Dr. 
Siddiqui, and reconcile any contradictory 
evidence.

2.  The RO/AMC shall readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


